DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Kligler on 05/18/2022.
The application has been amended as follows: responsive to entering the after-final amendment filed on April 14, 2022,

Replace Claim 14 with:
14.	A method for playing a game comprising:
	using a computer screen as a game board, wherein said computer screen is made of a transparent material and adapted for writing thereon, said computer screen being coupled to a computer processor;
	using said computer processor to display by means of pulsed illumination of said computer screen, which is the game board, images of an educational or thinking game;
	writing on a top surface of said computer screen, which is the game board, with an erasable marker in response to said images of said educational or thinking game; and
	transferring data from said computer screen, which is the game board, to said computer processor with multiple cameras with wide angle lenses located under said computer screen.


Replace Claim 20 with:
20.	Apparatus for playing a game comprising:
a computer screen made of a transparent material and having a top surface adapted for writing thereon;
a computer processor coupled to said computer screen and configured to display by means of pulsed illumination of said computer screen images of an educational or thinking game for which said computer screen is the game board; and
multiple cameras with wide angle lenses located under said computer screen and configured to transfer data to said computer processor with respect to writing by players of said educational or thinking game on said top surface of said computer screen, which is the game board.

Reasons for Allowance
Claims 14-17, 19-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 14 and 20: The nearest prior art is Olkin, Wilson and Bell. Olkin provides a method for playing a game comprising: using a computer screen as a game board, wherein said computer screen is made of a transparent material, said computer screen being coupled to a computer processor, and using said computer processor to display, images of an educational or thinking game.
Wilson provides a computer screen adapted for writing thereon and writing on a top surface of a computer screen with an erasable marker.
Bell provides transferring data from a computer screen to a computer processor with multiple cameras with wide angle lenses located under said computer screen.
The instant claims recite displaying images by means of pulsed illumination of said computer screen. There are no prior art references, alone or in combination, which teach the explicit combination of limitations as set forth in at least claims 14 & 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


/Jason Pinheiro/Examiner, Art Unit 3715